DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 30-39 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 2-3, 6-16, 19, 21, and 27-77 are cancelled.  Claim 82 is withdrawn.

Response to Amendment
	The amendments filed on 29 Aug. 2022 have been entered.

Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4-5, 18, 20, 22-23, 25-26, and 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006) and Narayanan et al. (J. Org. Chem.; published 1995) for the reasons cited in the Office action filed on 28 Feb. 2022.

Claims 1, 4-5, 17-18, 20, 22-23, 25-26, and 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006) for the reasons cited in the Office action filed on 28 Feb. 2022.

Applicants Arguments
	Applicants assert that nothing in the prior art allows a person of ordinary skill in the art to reasonably expect that the claimed anti-cancer drug conjugated dyes would bind to relevant organic anion transporter dye receptors that were only shown to bind the corresponding unconjugated dyes. Chung discloses two types of dyes.  None of the two types uses the dyes as a targeting ligand to deliver an anti-cancer drug conjugated to the dye for dye receptor mediated delivery of the anti-cancer drug.  The art is unpredictable.  The conjugates disclosed in Chung are those of the background dyes to a different non-dye targeting ligand that binds different non-dye receptors.  No data was available for a person of ordinary skill to reasonably expect that Chung’s self-targeting dyes could be used to transport anti-cancer drugs into cancer cells via dedicated receptors of certain of these dyes.  IR-783 as such is not claimed and relevant data or other information was identified that would support a reasonable expectation that the claimed larger conjugate with an anti-cancer drug would reasonably be expected to bind and be transported relevant receptors of IR-783.  Both of the disclosures referenced in the Office action are irrelevant to the issue of a reasonable expectation of success of binding and transport via dye/OATP receptors of anti-cancer drug conjugates of the dyes and their non-toxicity to normal cells.  Liu indicated that the size of fluorescein-labeled octreotide conjugated paclitaxel was too big to be transported by the GLUTs.  The field of receptors is unpredictable as illustrated by Liu’s statements.  The invention disclosed safe and effect delivery of anti-cancer drugs mediated by receptors of the claimed dyes for the first time.  Chung does not state, suggest, or imply that a conjugate including a carbohydrate conjugate would either selectively attach to tumor cells or rather be taken up by cancer cells via the relevant OATP receptors of the dyes.  Chung does not in fact teach any relevant conjugates to anti-cancer drugs nor that these may be safely delivered to cancer cells.  Would a person of ordinary skill in the art reasonable expect a conjugate of the dye targeting ligand with an anti-cancer drug as claimed which has a considerably larger size to work like a much smaller dye alone would such larger conjugate still reach and preferentially taken up by cancer cells through the relevant dye receptors which Chung only showed worked for dyes but not for anti-cancer drug conjugates. None of the cited prior art documents provide a rationale as to why dye receptors would reasonably be expected to bind and transport much larger conjugates to anti-cancer drugs without causing toxicity.  

Applicant's arguments filed 29 Aug. 2022 have been fully considered but they are not persuasive. The cited prior art does allow one of ordinary skill in the art to expect that the claimed anti-cancer drug conjugated dyes would bind to relevant organic anion transporter dye receptors that were only shown to bind the corresponding unconjugated dyes.  Chung has provided relevant data or other information that would support that a reasonable expectation that the claimed larger IR783 conjugate with an anti-cancer drug would reasonably be expected to bind and be transported relevant receptors of IR-783.  Chung is very relevant to the claimed IR783 conjugate.  Chung teaches IR783 as a cancer targeting dye capable detecting cancer cells.  Starting at [0049], Chung teaches a wide range of IR783 derivatives also capable of detecting cancer cells.  At claim 1, Chung claims IR783 derivatives comprising a CO-N-hydroxysuccinimide group which is a conjugation amenable functional group.  At [0122], Chung teaches a pharmaceutically effective amount of a conjugate in the blood stream or target tissue.  Chung teaches combining IR783 with paclitaxel.  This is sufficient to suggest IR783 conjugates.   When discussing the organic anion transporter, Chung teaches that the cancer cell uptake of IR783 was completely abolished by BSP (an inhibitor of organic anion transporter). There is no teaching or suggestion in Chung that an IR783 conjugate or another IR783 derivative would not exhibit cancer cell uptake because of its size.  
Liu is relevant to the instant claims.  Liu teaches conjugates comprising a targeting ligand conjugated to an anticancer drug, paclitaxel, and a linker wherein the linker connects the targeting ligand to the anti-cancer drug.  Liu teaches that it is advantageous to connect a targeting ligand to paclitaxel through a linker moiety.  According to Liu, the design and chemical synthesis of novel derivatives of paclitaxel, in which the C-2’ hydroxyl group is functionalized, is interested in pursuing a program that synthesized glucose conjugated paclitaxel 5 as a novel prodrug for enhancing the solubility and specific targeted delivery of paclitaxel to cancer cells via GLUTs.  A person of ordinary skill in the art would have been motivated to modify Chung by synthesizing a derivative of paclitaxel in which the C-2’ hydroxyl group is functionalized with a linker connected to IR783 in order to advantageously provide a prodrug for enhancing the solubility and specific targeted delivery of paclitaxel to cancer cells via OATP.   Fluorescein labeled octreotide-conjugated paclitaxel does not contain a GLUT targeting moiety and fluorescein labeled octreotide conjugated paclitaxel provided relevant data about 5.  


Claims 1, 4-5, 18, 20, 22-23, 25-26, and 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006), in further view of Safavy et al. (J. Med. Chem.; published 1999) and Vlahov et al. (WO 2007/022494 A2; published 22 Feb. 2007) for the reasons cited in the Office action filed on 28 Feb. 2022.

Claims 1, 4-5, 18, 20, 22-26, and 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006), in further view of Vlahov et al. (WO 2007/022494 A2; published 22 Feb. 2007) for the reasons cited in the Office action filed on 28 Feb. 2022.

Applicants Arguments
	Applicants assert that neither Savafy nor Vlahov close the gap left by Chung and Liu because neither Savafy nor Vlahov disclose data nor other relevant information for a person of ordinary skill in the art to form a reasonable expectation of success with regard to the claimed conjugates with anti-cancer drugs which bind to and are taken up by dye receptors.

Applicant's arguments filed 29 Aug. 2022 have been fully considered but they are not persuasive.  Chung and Liu are not deficient for the reasons discussed above.  Savafy and Vlahov teach and motivate multidrug ligand conjugates comprising a second compound such as human growth factor receptor-2 (HER-2) inhibitor.


Conclusion
Kopia et al. (ZA9209179A; published 1993; see attached 892) is being made of record; however it is not being used in a rejection of claims because it is cumulative.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618